Citation Nr: 1448954	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-49 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for pseudofolliculitis barbae (PFB).

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back condition, and if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to April 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from Department of Veterans Affairs (VA) Regional Office (RO) decisions that were issued in January 2008 and January 2013.  In February 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference with regard to his claim of entitlement to service connection for a gastrointestinal disorder and other issues not currently before the Board.  In a September 2013 substantive appeal (VA Form 9), the Veteran requested an additional hearing with regard to the remainder of the issues that are currently on appeal, but withdrew this request in a March 2014 statement.  Accordingly, the Veteran's hearing request has been withdrawn, and no further action is necessary.  See 38 C.F.R. §§ 20.704(e) (2014) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

The matter of the Veteran's entitlement to service connection for a gastrointestinal disorder was previously before the Board in May 2011, at which time it was remanded for additional development.  Pursuant to the remand directives, the RO completed the following: (1) associated with the Veteran's claims available VA treatment records for the period April 1994 to October 2009 and from August 2010; (2) requested that the Veteran authorize VA to obtain records of his treatment by non-VA providers; (3) provided an adequate examination to determine the onset and etiology of the Veteran's gastrointestinal disorder; and (4) readjudicated the Veteran's claim of service connection.  As there has been substantial compliance with the remand directives, no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the period on appeal, the evidence fails to show that the Veteran required the use of systemic therapy to treat his PFB, that PFB affected at least 5 percent of his entire body or exposed areas, or that PFB was productive of at least one characteristic of disfigurement.

2.  A gastrointestinal disorder did not have onset during active service, did not manifest within one year of separation from active service, was not caused or aggravated by a service-connected disability, and was not otherwise caused by service.

3.  In an unappealed June 2011 rating decision, the RO denied the Veteran's claim for service connection for a back condition.

4.  Evidence added to the record since the June 2011 rating decision is cumulative or redundant of evidence then of record, and does not relate to an unestablished fact necessary to establish service connection for a back condition.


CONCLUSIONS OF LAW

1.  For the period on appeal, the criteria for a compensable disability rating for PFB have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.21, 4.118, Diagnostic Codes 7800-7813 (2014).

2.  The criteria for service connection for gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

3.  The June 2011 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

4.  New and material evidence has not been submitted with regard to the Veteran's claim of entitlement to service connection for a back condition, and thus, the criteria for reopening have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in August 2007 (gastrointestinal disorder), September 2012 (PFB), and November 2012 (back condition).

Pursuant to VA's duty to assist in the development of a claim, VA associated with the Veteran's claims file his service treatment records (STRs), VA treatment records, and non-VA treatment records.  38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(3).  Additionally, VA requested records from the Social Security Administration (SSA), but was informed by SSA in January 2010 that there are no available medical records for the Veteran.  VA issued a formal finding as to the unavailability of these records in January 2010.  The Board finds that VA has satisfied its obligations concerning associating the Veteran's SSA records with the claims file.  See 38 U.S.C.A. § 5103A(c)(1)(C).

Also coincident to VA's duty to assist the Veteran in substantiating his claims, VA provided an examination and obtained medical opinions in September 2012 with regard to his claim for service connection for a gastrointestinal disorder and his claim for a compensable rating for his PFB.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As acknowledged previously, the Veteran presented oral argument in support of his claim for service connection for a gastrointestinal disorder, in addition to other claims not currently on appeal, during a February 2011 hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Compensable Rating for PFB

In a January 2008 rating decision, the RO granted service connection for PFB and assigned a noncompensable rating, effective December 11, 2006.  As the Veteran neither expressed disagreement with this rating decision nor was any relevant new and material evidence received by VA within one year of the decision, it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201 (2014).  The Veteran submitted a claim for an increased rating for PFB in February 2009 and the RO continued the Veteran's noncompensable rating in a September 2009 rating decision.  Again, the Veteran did not express disagreement with the rating decision nor was any relevant new and material evidence received by VA within one year, and the September 2009 rating decision became final.

In July 2012, the Veteran filed another claim for increased compensation, which the RO denied by way of a January 2013 rating decision.  The Board notes that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b) (West 2002 & Supp. 2013).  The Board will, therefore, assess any ascertainable increase in disability from July 2011.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.

38 C.F.R. § 4.118 sets forth the schedular criteria for rating skin disabilities.  Under this regulation, Diagnostic Code 7800 pertains to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Under this diagnostic code, a 10 percent rating is assigned when there is one characteristic of disfigurement; a 30 percent rating is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, ears, cheeks, lips), or with two or three characteristics of disfigurement; a 50 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes, ears, cheeks, lips), or with four or five characteristics of disfigurement; and an 80 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes, ears, cheeks, lips), or; with six or more characteristics of disfigurement.

The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 Note (1).

The rating criteria under Diagnostic Code 7800 also directs VA to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Id. at Note (4).

Scars that are unstable or painful are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804, which provides the following: a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804 at Note (1).  Additionally, scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  Id. at Note (3).

With regard to scars (including linear scars) that have been evaluated under Diagnostic Codes 7800-04, Diagnostic Code 7805 directs VA to also evaluate any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.

As VA is permitted to rate the Veteran under a diagnostic code that best represents the Veteran's predominant disability, the Board will also evaluate the Veteran's condition under the schedular criteria set forth under 38 C.F.R. § 4.118, Diagnostic Code 7806, which pertains to dermatitis and eczema.  Under the criteria, a noncompensable evaluation is warranted where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected; and no more than topical therapy was required during the previous 12 month period.  A 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the previous 12 month period.  In order to warrant a rating of 30 percent, the evidence must show that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; show that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the previous 12 month period.  A 60 percent rating, which is the highest rating available under Diagnostic Code 7806, is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during the previous 12 month period.

Diagnostic Code 7806 also indicates that the relevant skin disability may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

The Board will also consider the schedular rating criteria 38 C.F.R. § 4.118, Diagnostic Code 7813, which sets forth the criteria for evaluating dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris).  This diagnostic code directs VA to rate such conditions as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-05), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.

VA treatment records dated September 2011 indicate that the Veteran had "generalized, scattered discrete pustules at beard."  Treatment records from non-VA physician Dr. D.M. dated December 2011 to February 2012 document "two areas of folliculitis to the right cheek" and "some folliculitis to the right side" of the Veteran's face.  Consistent with the remainder of the evidence of record, June 2012 VA dermatology consult records indicate that the Veteran had bumps in the beard area of his face and neck, and also indicate that he had some larger facial lesions that were tender.  VA dermatology notes dated August 2012 indicate that the Veteran's cheeks were better at that time, but his neck was about the same.  Specifically, these records indicate that the beard area of the neck had multiple papules with ingrown hairs, and the number and size of the papules on the Veteran's cheeks decreased.

In September 2012, VA provided an examination to determine the severity of the Veteran's PFB.  The examiner noted that the Veteran had weekly flare-ups, and documented the Veteran's report of soreness over his cheeks and anterior neck.  The Veteran graded the average severity of his soreness a "6" out of "10."  He reported that his condition is bothersome, but has not affected his ability to work and he has been able to perform his activities of daily living without difficulty.

The examiner reported that the Veteran did not have any systemic manifestations due to his condition.  Within the previous twelve month period, the Veteran was treated with oral and topical medications other than systemic corticosteroids or other immunosuppressive medications.  He used an oral medication for less than six weeks duration, and he used a topical medication for six weeks or more, but the use was not constant.  The Veteran did not undergo any additional treatment during the previous twelve month period.  Additionally, the examiner reported that the Veteran did not have any debilitating episodes during the previous twelve months due to urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  Physical examination revealed moderate to severe PFB that covered less than 5 percent of the Veteran's total body area and exposed areas.

The evidence shows that a compensable rating is not warranted under Diagnostic Code 7800 because the record is negative for evidence of disfigurement, visible or palpable tissue loss, or gross distortion or asymmetry during the period on appeal.  The evidence also fails to show that he had scars of the head, face, and neck that were stable or painful, or were productive of disabling effects not considered under Diagnostic Codes 7800 and 7804.  Although the Veteran reported having soreness and tenderness, the evidence does not show that he had a sore or tender scar, which is required in order for Diagnostic Code 7804 to apply.

Additionally, in light of the Veteran's report that he has made use of oral and topical therapy to treat his PFB, the Board has considered whether a rating may be granted under Diagnostic Code 7806, which sets forth the schedular criteria for rating dermatitis and eczema.  The Board finds, however, that a rating is not warranted under this diagnostic code because the evidence fails to show that at least 5 percent of the Veteran's body or exposed areas were affected, or that he used immunosuppressive systemic therapy to treat his condition.  In sum, a compensable rating is not warranted.

Overall, the Board finds that a compensable rating is not warranted for the period on appeal.  There is no doubt to be resolved in this case, as the preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the manifestations of the Veteran's PFB, such as facial irritation and tenderness, which are manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's skin disability and referral for consideration of an extraschedular rating is not warranted.

The Board acknowledges that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See generally Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board finds, however, that the present case does not present an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions, and thus, referral for extraschedular consideration on this basis is not warranted.

Additionally, as there is no indication that the Veteran has been rendered unemployable by reason of his skin disability, consideration of the Veteran's entitlement to a total disability rating is not warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009).

III.  Service Connection for Gastrointestinal Disorder

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as peptic ulcers.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2014); see also 38 U.S.C.A. §§ 1101(3) (West 2002).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(3) (2014).

Further, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During his February 2011 hearing, the Veteran testified that he experienced bleeding during the period before his discharge from active service in 1994, at which point he was informed that he may have ulcers, prescribed Tagamet, and advised to seek care from VA following his discharge.  He testified that, following service, he went to a VA hospital where he was diagnosed with gastroesophageal reflux disease (GERD) and received a new prescription for Tagamet.  Thereafter, he used over-the-counter medication to treat his condition and began to receive treatment for his condition from a non-VA physician when his condition worsened.  The Veteran reported that he commenced treatment for his condition more than one year after his separation from service, and that he has submitted records of this non-VA treatment.  In sum, the Veteran contends that service connection for his claimed condition is warranted because he displayed symptoms of a gastrointestinal disorder during service and these symptoms have been continuous since that time.

STRs dated July 1991 document the Veteran's report of vomiting and a subsequent diagnosis of mild viral gastroenteritis, which a clinician noted was "resolving."  Additionally, his STRs include a May 1993 dental health questionnaire in which the Veteran endorsed that he did not have at that time and never had ulcers, and a February 1994 treatment note that the Veteran experienced epigastric pain during the previous two month period and was prescribed Tagamet.

The report of a March 1994 medical examination, which was conducted contemporaneous with the Veteran's separation from service, indicates that the Veteran's mouth and throat, abdomen and viscera, and anus and rectum were normal at that time.  A corresponding report of medical history documents the Veteran's report that he was taking Tagamet at that time in addition to his endorsement that he has "coughed up blood" and has had "stomach, liver, or intestinal trouble."  The report documents the Veteran's report that he "coughed up blood one time-long time ago," but was not experiencing that problem at that time.  The Board finds it highly probative that this statement contradicts the Veteran's February 2011 statement that he continued to experience bleeding upon his separation from service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  The March 1994 report of medical history does not indicate whether he was experiencing stomach, liver, or intestinal trouble at that time, but documents his endorsement that he did not have and never had frequent indigestion.

The Board finds it probative that the competent evidence of record in the Veteran's STRs indicates that he did not have an active condition upon his separation from service and that the Veteran reported upon separation that he was not experiencing any problems with the issue that caused him to cough up blood previously.  Thus, the Board finds that review of both the examination report and the Veteran's self-reported medical history indicates that the gastrointestinal symptoms the Veteran experienced during service resolved prior to his separation from service.

With regard to postservice evidence, the report of a June 2000 examination indicates that the Veteran's mouth and throat, abdomen and viscera, and anus and rectum were normal, and the evaluating clinician noted that the Veteran was negative for defects.  In a June 2000 report of medical history, the Veteran noted that he was in good health and not taking any medications.  Additionally, he endorsed that he had neither "stomach, liver, or intestinal trouble" nor "frequent indigestion."  The Veteran endorsed in dental health questionnaires dated September 2000 and November 2007 that he did not have ulcers and was negative for reports of additional conditions.  Notably, he reported that he was not taking any medications, he did not have any disease or condition other than those listed, and he was neither presently ill nor was he under the care of a physician.

A December 1994 radiology report indicates that there was no evidence of a hiatal hernia or gastroesophageal reflux at that time, and no ulcers or mass lesions were identified.  The evaluating clinician's impression was a normal upper gastrointestinal tract.  Generally, the record is negative for evidence of a gastrointestinal disorder until March 2007, which is when the Veteran underwent an upper endoscopy because he demonstrated dysphagia/odynophagia, dyspepsia, and persistent heartburn.  A pathology report dated March 2007 notes final diagnoses of severe chronic active gastritis of the gastric antrum and mild chronic gastritis of the gastric body.  The Board finds this evidence highly probative with regard to determining the onset of the claimed disorder.

Also of record is a June 2008 note by non-VA physician Dr. M.R. in which he advised he had treated the Veteran for over 7 years and that the Veteran has had peptic ulcer disease/dysphagia off and on since his gunshot wound in 1994, for which the Veteran took NSAIDS (non-steroidal anti-inflammatory drugs).  He then stated, "I think the 2 problems (PUD and old GSW Lt foot) are connected."  Because this does not accurately describe the Veteran's history, nor actually explain how he thinks peptic ulcer disease and the gunshot wound are connected, the Board does not find this should be accorded much probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning. . . . It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").

The report of a September 2012 VA examination indicates that the Veteran currently has GERD, which was diagnosed in 2007.  The Veteran reported having epigastric/chest discomfort associated with a sensation of reflux into the upper chest and asserted that he was diagnosed with GERD by non-VA physician Dr. M.R. ten years prior to the VA examination.  The examiner noted that, in 1994, the Veteran underwent an esophagram (barium swallow) that showed no evidence of hiatal hernia nor gastroesophageal reflux, a contemporaneous upper gastrointestinal radiographic study was negative for ulcers or masses, and the barium distended the Veteran's stomach without abnormality.

After reviewing the rest of the Veteran's relevant medical history, the examiner opined that it is less likely than not that the Veteran's claimed gastrointestinal disorder was incurred in or caused by the claimed in-service injury, event, or illness.  In support of his opinion, the examiner explained that the Veteran's STRs reveal episodes of upper gastroenteritis and abdominal discomfort that were shown to have resolved before he separated from service, and his STRs are negative for GERD or an ulcer.  The examiner noted that the results of the Veteran's 1994 diagnostic evaluation were negative for esophagitis or gastritis, and did not demonstrate gastroesophageal reflux, and thus, the Veteran did not have an ulcer or GERD as he has alleged.  Additionally, the examiner observed that medication that the Veteran uses for non-service connected hypertension can predispose an individual to reflux through lowered esophageal sphincter pressure.  It also was noted the continuous positive airway pressure (CPAP) machine he uses to treat non-service connected obstructive sleep apnea can worsen reflux conditions, and that the Veteran has non-service connected hepatitis steatosis, which is an additional cause of abdominal distress.  The examiner offered the following opinion and supporting rationale, in summation:

Given that the Veteran's acute complaint during service resolved without need for ongoing therapy, and given that studies in 1994 did not reveal the gastrointestinal pathology noted subsequently, and given the Veteran's obesity and development of other medical comorbidities with treatments that can precipitate [gastrointestinal] distress, it is less likely than not that the Veteran's [gastrointestinal] complaints of gastroenteritis and gastritis in service represent his current diagnoses of GERD, fatty liver, and gastritis due to H. pylori; that is, it is less likely than not that the Veteran's current [gastrointestinal] conditions were incurred in, the result of, or caused by military service, or service duties or deployment, or aggravated beyond their natural history by other service connected conditions.

Because the examiner's conclusion was based upon a thorough review of the Veteran's medical history and he offered reasoned medical explanations to support his opinion, the Board finds that his opinion is adequate and probative.  See Nieves- Rodriguez, 22 Vet. App. at 304.

After careful review of the record, the Board finds that direct service connection cannot be established because the evidence does not show that the Veteran developed a non-acute gastrointestinal disorder during his service, or that service connected disability caused or aggravated the claimed condition.  In addition, the Board finds that the Veteran cannot avail himself of the presumption concerning chronic diseases because an ulcer was not shown during his active service or within one year of active service.  Although the Veteran has asserted that there is a causal relationship between his service and the claimed condition, the Board finds that the Veteran is not shown to have the expertise to provide that evidence himself, and no other evidence provides that link.  The only competent and most probative opinion of record on the question is adverse to the claim.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has a gastrointestinal disorder that had onset during his active service, had onset during an applicable presumptive period, was caused or aggravated by a service-connected disability, or was otherwise caused by service.  Thus, the appeal must be denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

IV.  Claim to Reopen Claim of Service Connection for a Back Condition

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2002).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the Veteran filed a claim of service connection for a low back condition, secondary to a service-connected left foot injury, in February 2009.  In a September 2009 rating decision, the RO denied the Veteran's claim on the following grounds: (1) the evidence did not show that his back condition is related to his service-connected gunshot wound scar; and (2) there was no evidence of the claimed disability during active service, as the Veteran's STRs are negative for complaints, treatment, or diagnosis of a back condition.  The Veteran did not express disagreement with the September 2009 rating decision nor was additional evidence pertinent to his claims physically or constructively associated with the claims folder within one year of the September 2009 determination.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the September 2009 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002).

During his February 2011 Board hearing, the Veteran indicated that he wished to reopen his claim of entitlement to service connection for a back condition and, in February 2011, submitted evidence of his more recent non-VA treatment (with Dr. C.M. at the Jackson Pain Center) to support his claim.  In a June 2011 rating decision, the RO denied the Veteran's claim of service connection on the ground that there was no evidence relating his back condition to his service-connected foot condition, as the recently submitted records did not include an adequate opinion as to this point, and his STRs are negative for diagnosis of or treatment for a back condition.  As the Veteran did not express disagreement with this decision and additional evidence was not associated with the claims folder within one year, the June 2011 rating decision became final.

In October 2012, VA received another claim to reopen the Veteran's claim of service connection for a back condition.  In a letter dated January 2013, the RO explained that non-VA treatment records (from the Sports Therapy Center) that were submitted in October 2012 failed to support a change in its prior decision because the records fail to show how the Veteran's back condition is related to his foot condition.

The Board acknowledges that although the RO has addressed the Veteran's entitlement to service connection in each of the aforementioned decisions, the relevant law dictates that the Board must address whether reopening is warranted before addressing the merits of the claim.  Accordingly, the Board must assess whether evidence added to the record since the June 2011 rating decision-the last decision to become final-is not cumulative or redundant of evidence then of record and relates to an unestablished fact that is necessary to establish service connection before the merits may be addressed.

Evidence of record in June 2011 includes the following: (1) the Veteran's STRs, which are negative for any reports or complaints of a back condition; (2) VA and non-VA records that document chronic lumbar spine pain/lumbago and regular pain management therapy; (3) February 2009 treatment records from the Jackson Pain Center, which document Dr. C.M.'s statement that he thought the Veteran's back pain was aggravated by complications of the Veteran's gunshot wound and complex regional pain syndrome; (4) a March 2009 VA examination report in which the examining clinician reported that he suspects that the Veteran's back injections are secondary to lumbar root disease rather than his service-related injury; (5) the report of a May 2011 VA examination during which an examiner concluded that his training and the available medical literature indicate that the Veteran's low back condition is not related to his left foot disability; and (6) the Veteran's own statements relating his back injury to service, to include his service-connected left foot disability.

Evidence added to the record after the June 2011 rating decision includes records of the Veteran's treatment by clinicians at the Sports Therapy Center, which indicate that the Veteran has been diagnosed with lumbar radiculitis secondary to spondylosis, and the Veteran's statements relating his back injury to his service-connected left foot disability.

Overall, the Board finds that the evidence submitted post-June 2011 is new, but not material, as it does not demonstrate that the Veteran's back condition is related to a service-connected disability, and the record remains negative for evidence of the claimed disability during active service.  The Veteran's reports that his back condition is related to service, to include as secondary to his service-connected foot disability, are cumulative and redundant of evidence that was already of record in June 2011.  As new and material evidence has not been received subsequent to the last final disallowance of the claim, the claim is not reopened.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

ORDER

Entitlement to a compensable rating for PFB is denied.

Service connection for a gastrointestinal disorder is denied.

New and material evidence not having been submitted, reopening of the claim for service connection for a back condition is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


